EXHIBIT 10.1

 

ASSET PURCHASE AGREEMENT

 

dated as of July 15, 2004

 

by and between

 

eUniverse, Inc.,

a Delaware corporation

 

and

 

Supernation, LLC

a California limited liability company

 



--------------------------------------------------------------------------------

This ASSET PURCHASE AGREEMENT dated as of July 15, 2004 (the “Closing Date”), is
made and entered into by and between eUniverse, Inc., a Delaware corporation
(“Purchaser”) and Supernation, LLC, a California limited liability company
(“Seller”). Capitalized terms not otherwise defined herein have the meanings set
forth in Section 7.1.

 

WHEREAS, Seller owns and operates an interactive gaming property and multimedia
business, accessible at the website located at www.superdudes.net (the
“Business”); and

 

WHEREAS, Seller desires to sell, transfer and assign to Purchaser, and Purchaser
desires to purchase and acquire from Seller, substantially all of the assets
that are necessary or incidental to the daily operations of the Business, and in
connection therewith, Purchaser has agreed to assume certain enumerated
liabilities of Seller relating to the Business, all on the terms set forth
herein;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

ARTICLE 1

SALE OF ASSETS AND CLOSING

 

1.1 Assets. (a) Assets Transferred. On the terms and subject to the conditions
set forth in this Agreement, Seller will sell, transfer, convey, assign and
deliver to Purchaser, and Purchaser will purchase and pay for, at the Closing,
free and clear of all Liens other than Permitted Liens, all of Seller’s right,
title and interest in, to and under the following Assets and Properties of
Seller used or held for use in connection with the Business, as the same shall
exist on the Closing Date (collectively, the “Assets”):

 

(i) Business Contracts. The Contracts listed in Section 1.1(a)(i) of the
Disclosure Schedule (other than the Personal Property Leases) as to which Seller
is a party and which are utilized in the conduct of the Business, including
without limitation Contracts relating to suppliers, sales representatives,
distributors, purchase orders, marketing arrangements and manufacturing
arrangements (the “Business Contracts”);

 

(ii) Tangible Personal Property. All furniture, fixtures, equipment, machinery
and other tangible personal property used or held for use in the conduct of the
Business at the locations at which the Business is conducted or at customers’
premises on consignment, or otherwise used or held for use by Targets in the
conduct of the Business (including but not limited to the items listed in
Section 1.1(a)(ii) of the Disclosure Schedule), including any of the foregoing
purchased subject to any conditional sales or title retention agreement in favor
of any other Person (the “Tangible Personal Property”);

 

(iii) Intangible Personal Property. All Intellectual Property used or held for
use in the conduct of the Business (including Seller’s goodwill therein) and all
rights, privileges, claims, causes of action and options relating or pertaining
to the Business or the Assets, including but not limited to the items listed in
Section 1.1(a)(iii) of the Disclosure Schedule (the “Intangible Personal
Property”);

 

(iv) Licenses. All Licenses (including applications therefor) utilized in the
conduct of the Business, including but not limited to the Licenses listed in
Section 1.1(a)(iv) of the Disclosure Schedule (the “Business Licenses”);

 

(v) Business Books and Records. All Books and Records used or held for use in
the conduct of the Business or otherwise relating to the Assets, other than the
minute books, stock transfer books and corporate seal of Seller (the “Business
Books and Records”); and

 

1



--------------------------------------------------------------------------------

(vi) Other Assets and Properties. All other Assets and Properties of Seller used
or held for use in connection with the Business (the “Other Assets and
Properties”), which are not specifically provided for elsewhere in this Section
1.1.

 

1.2 Liabilities. (a) Assumed Liabilities. In connection with the sale, transfer,
conveyance, assignment and delivery of the Assets pursuant to this Agreement, on
the terms and subject to the conditions set forth in this Agreement, at the
Closing, Purchaser will assume and agree to pay, perform and discharge when due
the following obligations of Seller arising in connection with the operation of
the Business, as the same shall exist on the Closing Date (the “Assumed
Liabilities”), and no others:

 

(i) Obligations under Contracts and Licenses. All obligations of Seller under
the Business Contracts and Business Licenses arising and to be performed on or
after the Closing Date, and excluding any such obligations arising or to be
performed prior to the Closing Date.

 

(b) Retained Liabilities. Except for the Assumed Liabilities, Purchaser shall
not assume by virtue of this Agreement or the transactions contemplated hereby,
and shall have no liability for, any Liabilities of Seller (including, without
limitation, those related to the Business) of any kind, character or description
whatsoever (the “Retained Liabilities”). Seller shall discharge in a timely
manner or shall make adequate provision for all of the Retained Liabilities,
provided that Seller shall have the ability to contest, in good faith, any such
claim of liability asserted in respect thereof by any Person other than
Purchaser and its Affiliates.

 

1.3 Purchase Price; Allocation; Earn-Out; Common Stock.

 

(a) Purchase Price. The aggregate purchase price (the “Purchase Price”) for the
Assets is the sum of (i) One Hundred Twenty Five Thousand Dollars ($125,000.00)
(the “Base Price”) payable in immediately available United States funds paid via
wire transfer to the account of Seller set forth on Exhibit 1.3(a), attached
hereto; (ii) Nine Hundred Thousand (900,000) shares of Purchaser’s common stock,
$0.001 par value per share (the “Common Stock”); and (iii) a percentage of Net
Income generated by the Business, as described in Section 1.3(c) below (the
“Earn-Out”). The Base Price shall be paid at the Closing. The Common Stock shall
be issued on November 1, 2004, and subject to the terms set forth in Section
1.3(d). The Earn-Out shall be payable in accordance with Section 1.3(c).

 

(b) Allocation. The Base Price shall be reasonably allocated among the Assets in
proportion to their respective fair market values, but not in excess thereof,
based on the mutual agreement of Purchaser and Seller as set forth in Schedule
1.3 and any remaining amount shall be allocated to “going concern/goodwill” of
the Business. Each party hereto agrees (i) that any such allocation shall be
consistent with the requirements of Section 1060 of the Code and the regulations
thereunder, (ii) to complete jointly and to file separately Form 8594 with its
Federal income Tax Return consistent with such allocation for the tax year in
which the Closing Date occurs, (iii) that no party will take a position on any
income, transfer or gains Tax Return, before any Governmental or Regulatory
Authority charged with the collection of any such Tax or in any judicial
proceeding, that is in any manner inconsistent with the terms of any such
allocation without the consent of the other party and (iv) such allocation shall
be consistent with the allocation of the Purchase Price reflected in Schedule
1.3.

 

(c) Earn-Out. Purchaser shall, as part of the Purchase Price and as additional
consideration for the transfer of the Assets, pay to Seller quarterly payments
(each, an “Earn-Out Payment”) as follows:

 

(i) commencing on the first and continuing for each fiscal quarter (or portion
thereof) following the Closing Date during the six (6) year period thereafter
(the “Earn-Out Period”), an amount equal to fifty percent (50%) of Net Income
from Offline Transactions received by Purchaser for that fiscal quarter; and

 

(ii) commencing on the first and continuing for each fiscal quarter (or portion
thereof) following the Closing Date during the three (3) year period thereafter,
an amount equal to twenty five percent (25%) of Net Income from Mobile
Transactions received by Purchaser for that fiscal quarter.

 

2



--------------------------------------------------------------------------------

Each Earn-Out Payment shall be made within forty five (45) days from the end of
each fiscal quarter during the Earn-Out Period.

 

(d) Common Stock.

 

(i) Lock-Up. In addition to the Stop Transfer Restriction set forth in Section
5.4(b) below, (A) until the one (1) year anniversary of the Closing Date, Seller
hereby agrees not to sell, transfer, pledge, encumber or otherwise dispose of
seven hundred twenty thousand (720,000) shares of the Common Stock, or agree to
or contract to do any of the foregoing, AND (B) until the eighteen (18) month
anniversary of the Closing Date, Seller hereby agrees not to sell, transfer,
pledge, encumber or otherwise dispose of three hundred sixty thousand (360,000)
shares of the Common Stock or agree to or contract to do any of the foregoing
(the “Lock-Up”).

 

(ii) Restrictive Legend. Each certificate representing the Common Stock issued
to Seller pursuant to this Agreement shall bear the legend, substantially in the
form set forth on Exhibit 1.3(d), attached hereto.

 

1.4 Closing. At the Closing, (a) Seller will assign and transfer to Purchaser
good and valid title in and to the Assets (free and clear of all Liens, other
than Permitted Liens) by delivery of (i) a General Assignment and Bill of Sale
substantially in the form of Exhibit B hereto (the “General Assignment”), duly
executed by Seller and (ii) such other good and sufficient instruments of
conveyance, assignment and transfer (the “Assignment Instruments”), in form and
substance reasonably acceptable to Purchaser’s counsel, as shall be effective to
vest in Purchaser good and valid title to the Assets free and clear of any
Liens; (b) Purchaser will assume from Seller the due payment, performance and
discharge of the Assumed Liabilities by delivery of (i) an Assumption Agreement
substantially in the form of Exhibit C hereto (the “Assumption Agreement”), duly
executed by Purchaser, and (ii) such other good and sufficient instruments of
assumption, in form and substance reasonably acceptable to Seller’s counsel, as
shall be effective to cause Purchaser to assume the Assumed Liabilities as and
to the extent provided in Section 1.2(a) (the “Assumption Instruments”); (c)
Purchaser and Seller shall enter into a General Release substantially in the
form of Exhibit A hereto (the “General Release”); (d) Purchaser and Seller shall
enter into a Non-Competition Agreement substantially in the form of Exhibit D
hereto (the “Covenant Not to Compete”); (e) Purchaser shall enter into a
Consulting Agreement with each of Paul Dumais substantially in the form of
Exhibit E hereto (the “Consulting Agreement”); and (f) Seller will deliver to
Purchaser Assignment Agreements executed by all the former membership interest
holders of Superdudes, LLC, formerly a California limited liability company
(“Superdudes”), substantially in the form of Exhibit F hereto (the “Assignment
Agreements”). The Closing will take place on the date two (2) business days
after all conditions (other than the respective delivery obligations of the
parties) hereto have been satisfied or waived, or at such other time or date as
may be agreed to by the parties to this Agreement (the “Closing Date”).

 

1.5 Prorations. Prorations relating to the Assets and the ownership and
operation of the Business shall be made as of the Closing Date, with Seller
transferring such Assets hereunder liable to the extent such items relate to any
time period prior to the Closing Date and Purchaser liable to the extent such
items relate to periods beginning with and subsequent to the Closing Date.
Except as otherwise agreed by the parties, the net amount of all such prorations
shall be settled and paid on the Closing Date.

 

1.6 Further Assurances; Post-Closing Cooperation; Post-Closing Operations. At
any time or from time to time after the Closing, at Purchaser’s request and
without further consideration, Seller shall execute and deliver to Purchaser
such other instruments of sale, transfer, conveyance, assignment and
confirmation, provide such materials and information and take such other actions
as Purchaser may reasonably deem necessary or desirable in order more
effectively to transfer, convey and assign to Purchaser, and to confirm
Purchaser’s title to, all of the Assets. Notwithstanding anything to the
contrary contained herein, Purchaser shall have sole and absolute discretion
over the operation of the Business and exploitation and disposition of the
Assets.

 

3



--------------------------------------------------------------------------------

ARTICLE 2

REPRESENTATIONS AND WARRANTIES OF SELLERS

 

Seller hereby represents and warrants to Purchaser as follows:

 

2.1 Organization of Sellers. Seller (i) is a limited liability company duly
organized, validly existing and in good standing under the Laws of the State of
California, (ii) is duly qualified to do business in California and (iii) has
full power and authority to conduct the Business as and to the extent now
conducted and to own, use and lease the Assets. Schedule 2.1 of the Disclosure
Schedule sets forth, immediately prior to the Closing, the members of record of,
and their respective membership interests in, Seller.

 

2.2 Authority. Seller has full power and authority to execute and deliver this
Agreement and the Operative Agreements to which it is a party, to perform its
obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby, including without limitation to sell and
transfer (pursuant to this Agreement) the Assets. The execution and delivery by
Seller of this Agreement and the Operative Agreements to which it is a party,
and the performance by Seller of its obligations hereunder and thereunder, have
been duly and validly authorized by the manager or managing member of Seller, no
other action on the part of Seller or any of its members being necessary. This
Agreement has been duly and validly executed and delivered by Seller and
constitutes, and upon the execution and delivery by Seller of the Operative
Agreements to which it is a party, such Operative Agreements will constitute,
legal, valid and binding obligations of Seller enforceable against each of them,
in accordance with their terms.

 

2.3 No Conflicts. The execution and delivery by Seller of this Agreement do not,
and the execution and delivery by Seller of the Operative Agreements to which it
is a party, the performance by Seller of its obligations under this Agreement
and the Operative Agreements and the consummation of the transactions
contemplated hereby and thereby will not:

 

(a) conflict with or result in a violation or breach of any of the terms,
conditions or provisions of the Certificate of Formation or Operating Agreement
(or other comparable corporate charter documents) of Seller;

 

(b) subject to obtaining the consents, approvals and actions, making the filings
and giving the notices disclosed in Section 2.4 of the Disclosure Schedule,
conflict with or result in a violation or breach of any term or provision of any
Law or Order applicable to Seller or any of its Assets and Properties; or

 

(c) (i) conflict with or result in a violation or breach of, (ii) constitute
(with or without notice or lapse of time or both) a default under, (iii) require
Seller to obtain any consent, approval or action of, make any filing with or
give any notice to any Person as a result or under the terms of, or (iv) result
in the creation or imposition of any Lien upon Seller or any of its Assets and
Properties under, any Contract or License to which Seller is a party or by which
any of its Assets and Properties is bound.

 

2.4 No Consents. Except as set forth on Schedule 2.4, no permit, consent,
approval, novation, authorization or other order of or filing with any
Governmental Entity or any other Person is required in connection with the
execution, delivery and consummation of this Agreement and the other agreements
contemplated hereby to be executed by Seller or any other Person (other than
Purchaser), including the Operative Agreements, or the actions of Seller
contemplated hereby, or to permit Purchaser to continue to conduct the Business
as it is currently conducted following the purchase of the Assets by Purchaser
pursuant hereto.

 

2.5 Financial Statements. Attached hereto as Schedule 2.5 are the following
financial statements: (i) the audited balance sheets and the related audited
consolidated statements of income and changes in stockholders’ equity and cash
flow as of and for the fiscal year ended December 31, 2003 (the “Most Recent
Fiscal Year End”) for Seller and (ii) the unaudited balance sheets and the
related unaudited consolidated statements of income and changes in stockholders’
equity and cash flow as of and for each month of calendar year 2004, up to the
month ended May 31, 2004 for Sellers. Seller shall promptly provide its monthly
unaudited financial statement to Purchaser for each month ending after May 31,
2004 and prior to the Closing Date (such financial statements, together with
those described in the previous sentence are referred to collectively herein as
the “Seller Financial Statements”). Seller Financial Statements (including the
notes thereto) have been and will be prepared in accordance with GAAP, applied
on a consistent basis during the periods involved (except as noted in the notes
to the Seller Financial Statements), present fairly the financial condition of
Seller and the Business, as of

 

4



--------------------------------------------------------------------------------

such date and the results of operations of Seller for such period, are accurate
and complete, and are consistent with the Books and Records of Seller in all
material respects (which Books and Records are accurate and complete). Seller
has no liabilities that are not reflected in the Seller Financial Statements or
set forth on a schedule to this Agreement except those incurred in the ordinary
course of business after the date of the most recent monthly financial
statements and disclosed to Purchaser.

 

2.6 Absence of Changes. There has not been any Material Adverse Change with
respect to Seller, the Business or the Assets since the Most Recent Fiscal Year
End.

 

2.7 Taxes. (i) Seller has filed all Tax Returns that it was required to file
(Tax Returns the filing date of which has been validly extended shall not be
considered due until the expiration of such extension), which Tax Returns were
correct and complete in all material respects, copies of which have been
delivered to Purchaser, (ii) all Taxes owed by Seller (whether or not shown on
any Tax Return) have been paid and (iii) no claim has ever been made by an
authority in a jurisdiction where Seller does not file Tax Returns that Seller
is or may be subject to taxation by that jurisdiction. There are no Liens on any
of the Assets that arose in connection with any failure (or alleged failure) to
pay any Tax, and to the Knowledge of Seller, no basis exists for the imposition
of any such Liens. Seller does not expect any authority to assess any additional
Taxes with respect to Seller for any period for which Tax Returns have been
filed. There is no dispute or claim concerning any Tax Liability of Seller.
Seller has delivered to Purchaser true, correct and complete copies of all
income Tax Returns filed, examination reports and statements of deficiencies
assessed against or agreed to by Seller. There is no outstanding audit or
examination concerning any Tax Liability of Seller. Seller has withheld and paid
all Taxes required to have been withheld and paid in connection with amounts
paid or owing to any employee, independent contractor, creditor, stockholder or
other Person. Seller has not waived or extended any statute of limitations in
respect of Taxes or agreed to any extension of time with respect to a Tax
assessment or deficiency. Seller is satisfied as to, and has each relied solely
upon its respective tax advisors with respect to, the incidents of taxation
which will or may result from the transactions contemplated by this Agreement.

 

2.8 Legal Proceedings. There is no suit, action, hearing, claim, audit or
litigation, or legal, administrative, arbitration or other proceeding pending
or, to the Knowledge of Seller, threatened, nor to the Knowledge of Seller, any
investigation pending or threatened against or affecting, the Business, Seller
or any of the Assets, before any Governmental Entity which would have a Material
Adverse Effect on Seller, the Business or the Assets or that would reasonably be
expected to materially adversely affect the ability of Seller to consummate the
transactions contemplated hereby and (B) there is no judgment, decree,
injunction, ruling, award, charge, order or writ of any Governmental Entity or
other Person outstanding against, binding upon or involving Seller, the Business
or the Assets or any directors or officers of Seller in their capacity as such.
Seller owns policies of casualty, liability or other forms of insurance which
provide coverages in amount and scope sufficient to cover every claim, action,
cause of action, suit, proceeding, litigation, arbitration or investigation.
Seller nor any of its directors, officers or employees is currently charged with
or is currently under investigation with respect to, any violation of any
provision of any Legal Rule in respect of the Business.

 

2.9 Legal Compliance. Seller is, and at all times has been, in compliance with
all Legal Rules applicable to it, except for possible violations which in the
aggregate would not have a Material Adverse Effect on Seller, the Business or
the Assets. Seller has all permits, certificates, licenses, approvals and other
authorizations required in connection with the operation of the Business, all of
which are valid and effective, except for those which in the aggregate, if not
obtained or valid and effective, would not have a Material Adverse Effect on
Seller, the Business or the Assets. There are no material Licenses used or held
for use in the Business or any pending applications for any material Licenses).

 

2.10 ERISA Matters. Purchaser will incur no liability with respect to, or on
account of, and Seller will retain any liability for, and on account of, any
employee benefit plan of Seller, any of their Affiliates or any predecessor
employer of any employee, including, but not limited to, liabilities Seller may
have to such employees under all employee benefit schemes, incentive
compensation plans, bonus plans, pension and retirement plans, vacation,
profit-sharing plans (including any profit-sharing plan with a cash-or-deferred
arrangement) share purchase and option plans, savings and similar plans,
medical, dental, travel, accident, life, disability and other insurance and
other plans or arrangements, whether written or oral and whether “qualified” or
“non-qualified,” or to any employee as a result of termination of employment by
Seller as contemplated by this Agreement. Seller has not,

 

5



--------------------------------------------------------------------------------

with respect to any employee, maintained or contributed to, or been obligated or
required to contribute to, any retirement or pension plan or any employee
benefit plan. Seller has complied with all of their obligations (including
obligations to make contributions) in respect of the pension funds of which its
employees are members, there is no outstanding liability of Seller or any of
their respective Affiliates to any such funds and all such funds are fully
funded to meet all potential claims for benefits by any and all such employees
and any former employee.

 

2.11 Title to Assets; Business. Seller owns all right, title and interest in,
and has good title to or, with respect to the Personal Property Leases, a valid
leasehold interest in, all of the Assets listed as being owned or leased by
Seller in the Schedules of Assets attached hereto, free and clear of any and all
Liens. The sale of the Assets by Seller to Purchaser pursuant to this Agreement
will effectively convey to Purchaser the entire Business and all of the tangible
and intangible property used by Seller (whether owned, leased or held under
license by Seller, by any of Seller’s Affiliates or Associates or by others) in
connection with the conduct of the Business as heretofore conducted by Seller.

 

2.12 Intellectual Property Rights. Seller has interests in or uses only the
Intellectual Property disclosed in Section 1.1(a)(vi) of the Disclosure Schedule
in connection with the conduct of the Business, each of which Seller either has
all right, title and interest in or a valid and binding rights under Contract to
use. No other Intellectual Property is used or necessary in the conduct of the
Business. (i) Seller has the exclusive right to use the Intellectual Property
disclosed in Section 1.1(a)(vi) of the Disclosure Schedule, (ii) all
registrations with and applications to Governmental or Regulatory Authorities in
respect of such Intellectual Property are valid and in full force and effect and
are not subject to the payment of any Taxes or maintenance fees or the taking of
any other actions by Seller to maintain their validity or effectiveness, (iii)
there are no restrictions on the direct or indirect transfer of any Contract, or
any interest therein, held by Seller in respect of such Intellectual Property,
(iv) Seller has delivered to Purchaser prior to the execution of this Agreement
documentation with respect to any invention, process, design, computer program
or other know-how or trade secret included in such Intellectual Property, which
documentation is accurate in all material respects and reasonably sufficient in
detail and content to identify and explain such invention, process, design,
computer program or other know-how or trade secret and to facilitate its full
and proper use without reliance on the special knowledge or memory of any
Person, (v) Seller has taken reasonable security measures to protect the
secrecy, confidentiality and value of its trade secrets in respect of the
Business, (vi) Seller is not, nor has it received any notice that it is, in
default (or with the giving of notice or lapse of time or both, would be in
default) under any Contract to use such Intellectual Property and (vii) no such
Intellectual Property is being infringed by any other Person. Seller has not
received notice that Seller is infringing any Intellectual Property of any other
Person in connection with the conduct of the Business, no claim is pending or
has been made to such effect that has not been resolved and Seller is not
infringing any Intellectual Property of any other Person in connection with the
conduct of the Business.

 

2.13 Contracts. Seller has no contracts and other agreements, whether written or
oral, to which Seller is currently a party or under which Seller has or may
acquire rights with a reasonable value of more than $25,000 or may become
subject to any Liability or obligation in excess of $10,000. A copy of each of
such contracts that is written has been delivered to Purchaser. With respect to
each such agreement: (A) the agreement is valid, binding, enforceable and in
full force and effect, (B) the agreement will continue to be valid, binding,
enforceable and in full force and effect on identical terms following
consummation of the transactions contemplated hereby, (C) Seller is not in
breach or default and no event has occurred which with notice or lapse of time
would constitute a breach or default, or permit termination, modification or
acceleration under the agreement and no other party is in breach or default and
no event has occurred which with notice or lapse of time would constitute a
breach or default, or permit termination, modification or acceleration under the
agreement, and (D) Seller nor any other party has repudiated any provision of
the agreement.

 

2.14 Insurance. Seller holds and maintains adequate liability, property,
workers’ compensation and other insurance policies, which are currently in
effect that insure the Business, the Employees or the Assets. Each such
insurance policy is valid and binding and in full force and effect, no premiums
due thereunder have not been paid and Seller has not received any notice of
cancellation or termination in respect of any such policy or is in default
thereunder. Such insurance policies are placed with financially sound and
reputable insurers and, in light of the nature of the Business and the Assets,
are in amounts and have coverages that are reasonable and customary for Persons
engaged in such business and having such Assets and Properties. Neither Seller
nor the Person to whom such policy has been issued has received notice that any
insurer under any policy

 

6



--------------------------------------------------------------------------------

referred to in this Section is denying liability with respect to a claim
thereunder or defending under a reservation of rights clause.

 

2.15 Affiliate Transactions. No officer, director, Affiliate or Associate of
Seller or any Associate of any such officer, director or Affiliate provides or
causes to be provided any assets, services or facilities used or held for use in
connection with the Business, and the Business does not provide or cause to be
provided any assets, services or facilities to any such officer, director,
Affiliate or Associate.

 

2.16 Labor Relations. There has not been, there is not presently pending or
existing, and to Seller’s Knowledge there is not threatened any strike,
slowdown, picketing, work stoppage, or employee grievance process,
organizational activity, or other labor or employment dispute against or
affecting Seller or any of the Assets. No event has occurred or circumstance
exists that could provide the basis for any work stoppage or other labor
dispute. There is no lockout of any employees by Seller, and Seller contemplates
no such action. Seller has complied in all respects with all Legal Rules
relating to employment, equal employment opportunity, nondiscrimination,
immigration, wages, hours, benefits, collective bargaining, the payment of
social security and similar taxes, occupational safety and health, and plant
closing. Seller is not liable for the payment of any compensation, damages,
taxes, fines, penalties, or other amounts, however designated, for failure to
comply with any of the foregoing Legal Rules.

 

2.17 Environmental Matters. The present and former activities of Seller on all
real property owned, leased or subleased by Seller comply in all material
respects with all applicable Environmental Laws.

 

2.18 Debt Instruments. Seller has no debentures, notes, mortgages, indentures,
guarantees, capitalized leases or other instruments under which there may be
issued or by which there may be secured or evidenced any indebtedness for money
borrowed, in each case to which Seller is currently a party, has or may acquire
rights or may become subject to any Liability or obligation or by which it or
Seller’s Assets and Properties is bound. Seller is not a guarantor or otherwise
liable for any Liability of any other Person. None of the Liabilities of the
Business or of Seller incurred in connection with the conduct of the Business is
guaranteed by or subject to a similar contingent obligation of any other Person.
Seller has delivered to Purchaser true and complete copies of all debt
instruments.

 

2.19 Employee Agreements. Schedule 2.19 sets forth a full and complete list of
all employees of Seller as of the date hereof, specifying their names, job
designations and their dates of hire. All employees of Seller are “at will”
employees who may be terminated without cause. All employees, consultants,
officers and directors of Seller that have had access to the Assets are parties
to a written agreement (a “Confidentiality Agreement”), under which each such
person or entity (i) is obligated to disclose and transfer to Seller, without
the receipt by such person of any additional value therefor (other than normal
salary or fees for consulting services), all inventions, developments and
discoveries which, during the period of employment with or performance of
services for Seller, he or she makes or conceives of either solely or jointly
with others, that relate to any subject matter with which his or her work for
Sellers may be concerned, or relate to or are connected with the Business,
products or projects of Seller, or involve the use of the time, material or
facilities of Seller, and (ii) is obligated to maintain the confidentiality of
proprietary information of Seller. Except for the Confidentiality Agreements,
there are no written or oral contracts of employment between Seller and any
Employee. None of Seller’s employees, consultants, officers or directors is
obligated under any contract (including licenses, covenants or commitments of
any nature) or other agreement, or subject to any judgment, decree or order of
any court or administrative agency, that would conflict with their obligation to
promote the interests of Seller with regard to the Business or the Assets or
that would conflict with the Business or the Assets. Neither the execution nor
the delivery of this Agreement, nor the carrying on of the Business by its
employees and consultants, will conflict with or result in a breach of the
terms, conditions or provisions of, or constitute a default under, any contract,
covenant or instrument under which any of such persons or entities are now
obligated. It is currently not necessary nor will it be necessary for Seller to
utilize in the Business any inventions of any of such persons or entities (or
people it currently intends to hire) made or owned prior to their employment by
or affiliation with Seller, nor is it or will it be necessary to utilize any
other assets or rights of any such persons or entities (or people it currently
intends to hire) made or owned prior to their employment with or engagement by
Seller, in violation of any registered patents, trade names, trademarks or
copyrights or any other limitations or restrictions to which any such persons or
entity is a party or to which any of such assets or rights may be subject. None
of Seller’s employees, consultants, officers, directors or members that

 

7



--------------------------------------------------------------------------------

has had knowledge or access to information relating to the Assets has taken,
removed or made use of any proprietary documentation, manuals, products,
materials, or any other tangible item from his or her previous employer which
has resulted in Seller’s access to or use of such proprietary items included in
the Assets, and Seller will not gain access to or make use of any such
proprietary items in the Business, except to the extent that any such activities
would not have a Material Adverse Effect on Seller, the Assets or the Business.
Seller is not a party to a collective bargaining agreement with any trade union,
none of Seller’s employees are members of a trade union certified as a
bargaining agent with Seller and no proceedings to implement any such collective
bargaining agreement or certifications are pending. There are no policies or
agreements of Seller with respect to payments upon any change in control of
Seller.

 

2.20 Brokers. Seller has no Liability, directly or indirectly, to pay any fees,
commissions or other amounts to any of Seller’s directors, officers or employees
in connection with this Agreement or the transactions contemplated hereby or in
connection with any sale of all or substantially all of the assets of Seller.
Seller has no Liability, directly or indirectly, to pay any fees, commissions or
other amounts to any broker, finder or agent with respect to this Agreement or
the transactions contemplated hereby or in connection with any sale of all or
substantially all of the assets of Seller. Seller agrees to indemnify and hold
harmless Purchaser for any such Liability.

 

2.21 Full Disclosure. Any and all information furnished by or on behalf of
Seller to Purchaser, any of their Affiliates or any of their respective agents
in writing pursuant to this Agreement and any information contained in the
Schedules referred to in this Agreement, at any time prior to the Closing Date,
does not and will not contain any untrue statement of a material fact and does
not and will not omit to state any material fact necessary to make any
statement, in light of the circumstances under which such statement is made, not
misleading. The Disclosure Schedule to this Agreement contains a complete and
accurate schedule of all liabilities and obligations of Seller. Seller has no
debts, liabilities or obligations of any nature, whether accrued, absolute
contingent or otherwise, and whether due or to become due, that are not set
forth in the Disclosure Schedule.

 

2.22 Investment Representation of Seller.

 

(a) Purchase Entirely For Own Account. This Agreement is made with Seller in
reliance upon Seller’s representation to Purchaser, which by Seller’s execution
of this Agreement Seller hereby confirms, the Common Stock to be acquired by
Seller, if any, will be acquired for investment for Seller’s own account, not as
a nominee or agent, and not with a view to the resale or distribution of any
part thereof, and that Seller has no present intention of selling, granting any
participation in, or otherwise distributing the same. By executing this
Agreement, Seller further represents that Seller does not presently have any
contract, undertaking, agreement or arrangement with any person to sell,
transfer or grant participations to such person or to any third person, with
respect to any of the Common Stock. Seller has not been formed for the specific
purpose of acquiring the Common Stock.

 

(b) Disclosure of Information. Seller has received all of the information it
considers necessary or appropriate for deciding whether to acquire the Common
Stock. Seller further represents that it has had an opportunity to ask questions
and receive answers from Purchaser regarding the Common Stock.

 

(c) Restricted Securities. Seller understands that the shares of Common Stock
subject to this Agreement have not been, and will not be as of the Closing Date,
registered under the Securities Act of 1933, as amended (the “Securities Act”),
by reason of a specific exemption from the registration provisions of the
Securities Act which depends upon, among other things, the bona fide nature of
the investment intent and the accuracy of Seller’s representations as expressed
herein. Seller understands that the shares of Common Stock subject to this
Agreement are “restricted securities” under applicable U.S. federal and state
securities laws and that, pursuant to these laws, Seller must hold such shares
unless and until they are registered with the Securities and Exchange Commission
and qualified by state authorities, or an exemption from such registration and
qualification requirements is available. Seller acknowledges that Purchaser has
no obligation to register or qualify the Common Stock for resale. Seller further
acknowledges that if an exemption from registration or qualification is
available, it may be conditioned on various requirements including, but not
limited to, the time and manner of sale, the holding period for the Common
Stock, and on requirements relating to Purchaser which are outside of Seller’s
control, and which Purchaser is under no obligation and may not be able to
satisfy.

 

8



--------------------------------------------------------------------------------

(d) Accredited Investor. Seller is an accredited investor as defined in Rule
501(a) of Regulation D promulgated under the Securities Act.

 

(e) Corporate Securities Law. Seller is aware that the sale of the Common Stock
pursuant to this Agreement has not been qualified with the Commissioner of
Corporations of the State of California.

 

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

Purchaser hereby represents and warrants to Seller as follows:

 

3.1 Organization. Purchaser is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware, and has full
corporate power and authority to own and/or lease all of its properties and
assets, and to carry on its business as now being conducted.

 

3.2 Authority; Non-Contravention. This Agreement, the Operative Agreements and
the other agreements contemplated hereby to be executed by the Purchaser
pursuant hereto have been duly executed and delivered by Purchaser, and
constitute valid and binding obligations of Purchaser enforceable against it in
accordance with their terms, except to the extent enforceability may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally or by general equitable principles. The Purchaser
has full power and authority to execute and deliver and perform its obligations
under this Agreement, the Operative Agreements and the other agreements
contemplated herein to be executed by it. The execution and delivery by
Purchaser of this Agreement do not, and the execution and delivery by Purchaser
of the Operative Agreements to which it is a party, the performance by Purchaser
of its obligations under this Agreement and the Operative Agreements and the
consummation of the transactions contemplated hereby and thereby will not
conflict with or result in a violation or breach of any of the terms, conditions
or provisions of the Certificate of Incorporation or Bylaws of Purchaser.

 

3.3 No Consents. No permit, consent, approval, novation, authorization or other
order of or filing with any Governmental Entity or any other Person is required
in connection with the execution, delivery and consummation of this Agreement
and the other agreements contemplated hereby to be executed by Purchaser, or the
actions of the Purchaser contemplated hereby.

 

3.4 Brokers. Purchaser has no Liability, directly or indirectly, to pay any
fees, commissions or other amounts to any broker, finder or agent with respect
to this Agreement or the transactions contemplated hereby or in connection with
any purchase of all or substantially all of the assets of Sellers.

 

ARTICLE 4

SURVIVAL OF REPRESENTATIONS, WARRANTIES

AND AGREEMENTS

 

4.1 Survival of Representations, Warranties and Agreements. Each of the
representations, warranties and agreements of Purchaser and Seller contained in
this Agreement (including those made in the Exhibits and Schedules hereto) and
any other document or certificate delivered pursuant to this Agreement shall
survive the Closing. Nothing in this Section 4.1 shall affect the obligations
and indemnities of the parties with respect to covenants and agreements
contained in the Agreement that are permitted to be performed, in whole or in
part, after the Closing Date.

 

9



--------------------------------------------------------------------------------

ARTICLE 5

INDEMNIFICATION

 

5.1 Indemnification by Seller. On and after the Closing Date, Seller shall
defend, indemnify and hold harmless Purchaser, each of its Affiliates and each
of their respective Affiliates, officers, directors, employees, agents,
successors and assigns (collectively, “Purchaser’s Indemnified Persons”), and
shall reimburse Purchaser’s Indemnified Persons, for, from and against, each and
every demand, claim, loss (which shall include any diminution in value),
liability, judgment, and damage (and costs and expenses, including attorneys’
fees, but only as provided in Section 8.5) (collectively, “Losses”) imposed on
or incurred by Purchaser’s Indemnified Persons, directly or indirectly, relating
to, resulting from or arising out of any breach of any representation or
warranty in any respect, whether or not Purchaser’s Indemnified Persons relied
thereon or had knowledge thereof (unless such inaccuracy is disclosed in an
Exhibit or Schedule hereto), or any breach or nonfulfillment of any covenant,
agreement or other obligation of Seller under this Agreement, any Schedule or
Exhibit hereto, or any certificate or other document delivered or to be
delivered pursuant hereto or relating to, resulting from or arising out of any
Retained Liability.

 

5.2 Indemnification by Purchaser. On and after the Closing Date, Purchaser shall
defend, indemnify and hold harmless Seller and its Affiliates, officers,
employees, agents, successors and assigns (Sellers and such other Persons,
collectively “Seller Indemnified Persons”) and shall reimburse Seller
Indemnified Persons for, from and against all Losses imposed on or incurred by
Seller Indemnified Persons, directly or indirectly, relating to, resulting from
or arising out of any inaccuracy in any representation or warranty in any
respect, whether or not Seller Indemnified Persons relied thereon or had
knowledge thereof (unless such inaccuracy is disclosed in an Exhibit or Schedule
hereto), or any breach or nonfulfillment of any covenant, agreement or other
obligation of Purchaser under this Agreement, any Schedule or Exhibit hereto or
any certificate or other document delivered or to be delivered pursuant hereto.

 

5.3 Notice and Defense of Third-Party Claims. If any action, claim or proceeding
shall be brought or asserted under this Article 5 against an indemnified party
or any successor thereto (the “Indemnified Person”) in respect of which
indemnity may be sought under this Article 5 from an indemnifying person or any
successor thereto (the “Indemnifying Person”), the Indemnified Person shall give
prompt written notice of such action or claim to the Indemnifying Person who
shall assume the defense thereof, including the employment of counsel reasonably
satisfactory to the Indemnified Person and the payment of all expenses; except
that any delay or failure to so notify the Indemnifying Person shall relieve the
Indemnifying Person of its obligations hereunder only to the extent, if at all,
that it is prejudiced by reason of such delay or failure. The Indemnified Person
shall have the right to employ separate counsel in any of the foregoing actions,
claims or proceedings and to participate in the defense thereof, but the fees
and expenses of such counsel shall be at the expense of the Indemnified Person
unless both the Indemnified Person and the Indemnifying Person are named as
parties and the Indemnified Person shall in good faith determine that the
representation by the same counsel is inappropriate.

 

5.4 Purchaser’s Right of Set-Off; Stop Transfer Restriction.

 

(a) In the event a Purchaser Indemnified Person incurs a Loss or otherwise
becomes entitled to any amounts under this Article 5, Purchaser shall notify
Sellers in writing of such Loss or other amount (a “Claim Notice”) specifying in
reasonable detail the amount of such Loss or other amount. Sellers shall
thereafter have ten (10) business days after receipt of such Claim Notice to pay
to Purchaser the entire amount of such Loss or other amount. In the event
Sellers do not pay such amount within that time, Purchaser may set off such Loss
or other amount against amounts otherwise payable pursuant to the Earn-Out. The
exercise of such right of set-off by Purchaser, whether or not ultimately
determined to be justified, shall not constitute a breach of this Agreement or
an event of default by Purchaser. Any dispute regarding the propriety of a
set-off against the Earn-Out shall be resolved in accordance with the provisions
of Sections 8.10. If the parties ultimately agree or arbitrator decides that
Seller is not liable for all or some portion of the disputed Losses, then
Purchaser shall pay to Seller the amount of all such withheld payments, less the
amount of Losses for which Seller was found liable. Neither the exercise of nor
the failure to exercise such right of set-off shall constitute an election of
remedies nor limit Purchaser in any manner in the enforcement of any other
remedies that may be available to Purchaser or Purchaser Indemnified Person,
including without limitation, the Stop Transfer Restriction.

 

(b) In the event a Purchaser Indemnified Person incurs a Loss or otherwise
becomes entitled to any amounts under this Article 5, Purchaser shall provide
Seller with a Claim Notice specifying in reasonable

 

10



--------------------------------------------------------------------------------

detail the amount of such Loss or other amount. Seller shall thereafter have ten
(10) business days after receipt of such Claim Notice to pay to Purchaser the
entire amount of such Loss or other amount. In the event Seller does not pay
such amount within that time, Purchaser shall have the right to provide
Purchaser’s transfer agent(s) with stop transfer instructions with respect to no
more than three hundred sixty thousand (360,000) shares of Common Stock issued
to Seller pursuant to this Agreement (the “Stop Transfer Restriction”), until
all amounts specified in the Claim Notice are satisfied in full. The exercise of
such right of set-off by Purchaser, whether or not ultimately determined to be
justified, shall not constitute a breach of this Agreement or an event of
default by Purchaser. Any dispute regarding the propriety of the Stop Transfer
Restriction shall be resolved in accordance with the provisions of Sections
8.10. If the parties ultimately agree or arbitrator decides that Seller is not
liable for all or some portion of the disputed Losses, then Purchaser shall
authorize the transfer of the Common Stock, less the number of shares
corresponding to the amount of Losses for which Seller was found liable. Neither
the exercise of nor the failure to exercise the Stop Transfer Restriction shall
constitute an election of remedies nor limit Purchaser in any manner in the
enforcement of any other remedies that may be available to Purchaser or
Purchaser Indemnified Person, including without limitation, Purchaser’s right of
set-off against the Earn-Out described in Section 5.4(a).

 

ARTICLE 6

COVENANTS AND CLOSING CONDITIONS

 

6.1 Obtaining Necessary Consents to Certain Contracts. Seller shall use its best
efforts to obtain any and all consents necessary for the effective assignment to
and assumption by Purchaser of the Business Contracts, including the consents
set forth on Section 2.4 of the Disclosure Schedule. All such consents shall be
in writing and executed counterparts thereof shall be delivered promptly to
Purchaser.

 

6.2 Assignment Agreements. Seller shall use its best efforts to deliver to
Purchaser an Assignment Agreement executed by each of the former membership
interest holders of Superdudes. Schedule 6.2 of the Disclosure Schedule sets
forth the members of record of Superdudes, and their respective membership
interests in, immediately prior to the dissolutionof Superdudes.

 

6.3 Conditions to Obligations of Purchaser. The obligations of Purchaser to
effect the transactions to be performed by it at the Closing are, at the option
of Purchaser, subject to the satisfaction at or prior to the Closing of the
following conditions:

 

(a) Required Consents. Any and all required consents from third parties to the
Business Contracts set forth on Section 1.1(a)(i) of the Disclosure Schedule
shall have been obtained, and evidence thereof satisfactory to Purchaser shall
have been delivered to Purchaser.

 

(b) Assignment Agreements. Any and all Assignment Agreements shall have been
executed and delivered to Purchaser, in a form reasonably satisfactory to
Purchaser.

 

ARTICLE 7

DEFINITIONS

 

7.1 Definitions.

 

(a) Defined Terms. As used in this Agreement, the following defined terms have
the meanings indicated below:

 

“Actions or Proceedings” means any action, suit, proceeding, arbitration or
Governmental or Regulatory Authority investigation or audit.

 

11



--------------------------------------------------------------------------------

“Affiliate” means any Person that directly, or indirectly through one of more
intermediaries, controls or is controlled by or is under common control with the
Person specified. For purposes of this definition, control of a Person means the
power, direct or indirect, to direct or cause the direction of the management
and policies of such Person whether by Contract or otherwise and, in any event
and without limitation of the previous sentence, any Person owning ten percent
(10%) or more of the voting securities of another Person shall be deemed to
control that Person.

 

“Agreement” means this Asset Purchase Agreement and the Exhibits, the Disclosure
Schedule and the Schedules hereto, as the same shall be amended from time to
time.

 

“Assets” has the meaning ascribed to it in Section 1.1(a).

 

“Assets and Properties” of any Person means all assets and properties of every
kind, nature, character and description (whether real, personal or mixed,
whether tangible or intangible, whether absolute, accrued, contingent, fixed or
otherwise and wherever situated), including the goodwill related thereto,
operated, owned or leased by such Person, including without limitation cash,
cash equivalents, Investment Assets, accounts and notes receivable, chattel
paper, documents, instruments, general intangibles, real estate, equipment,
inventory, goods and Intellectual Property.

 

“Assignment Agreements” means those assignment agreements by and between Seller
and Superdudes entered into prior to the Closing Date, substantially in the form
of Exhibit F hereto.

 

“Assignment Instruments” has the meaning ascribed to it in Section 1.4.

 

“Associate” means, with respect to any Person, any corporation or other business
organization of which such Person is an officer or partner or is the beneficial
owner, directly or indirectly, of ten percent (10%) or more of any class of
equity securities, any trust or estate in which such Person has a substantial
beneficial interest or as to which such Person serves as a trustee or in a
similar capacity and any relative or spouse of such Person, or any relative of
such spouse, who has the same home as such Person.

 

“Assumed Liabilities” has the meaning ascribed to it in Section 1.2(a).

 

“Assumption Agreement” has the meaning ascribed to it in Section 1.4.

 

“Assumption Instruments” has the meaning ascribed to it in Section 1.4.

 

“Benefit Plan” means any Plan established by Seller, or any predecessors or
Affiliates of Seller, existing at the Closing Date or prior thereto, to which
Seller contributes or has contributed on behalf of any Employee, former Employee
or director, or under which any Employee, former Employee or director of Seller
or any beneficiary thereof is covered, is eligible for coverage or has benefit
rights.

 

“Books and Records” of any Person means all files, documents, instruments,
papers, books and records relating to the business, operations, condition of
(financial or other), results of operations and Assets and Properties of such
Person, including without limitation financial statements, Tax Returns and
related work papers and letters from accountants, budgets, pricing guidelines,
ledgers, journals, deeds, title policies, minute books, stock certificates and
books, stock transfer ledgers, Contracts, Licenses, customer lists, computer
files and programs, retrieval programs, operating data and plans and
environmental studies and plans.

 

“Base Price” has the meaning ascribed to it in Section 1.3.

 

“Business” has the meaning ascribed to it in the forepart of this Agreement.

 

“Business Books and Records” has the meaning ascribed to it in Section
1.1(a)(v).

 

“Business Contracts” has the meaning ascribed to it in Section 1.1(a)(i).

 

12



--------------------------------------------------------------------------------

“Business Day” means a day other than Saturday, Sunday or any day on which banks
located in the State of California are authorized or obligated to close.

 

“Business Licenses” has the meaning ascribed to it in Section l.l(a)(iv).

 

“Closing” means the closing of the transactions contemplated by Section 1.4.

 

“Closing Date” has the meaning set forth in Section 1.4.

 

“Code” means the Internal Revenue Code of 1986, as amended, and the rules and
regulations promulgated thereunder.

 

“Contract” means any agreement, lease, license, evidence of Indebtedness,
mortgage, indenture, security agreement or other contract (whether written or
oral).

 

“Consulting Agreement” means that consulting agreement by and between Purchaser
and Paul Dumais entered into as of the date hereof, substantially in the form of
Exhibit E hereto.

 

“Covenant Not to Compete” means the Non-Competition Agreement by and among
Purchaser and Sellers to be entered into on the Closing Date, substantially in
the form of Exhibit D hereto.

 

“Disclosure Schedule” means the record delivered to Purchaser by Sellers
herewith and dated as of the date hereof, containing all lists, descriptions,
exceptions and other information and materials as are required to be included
therein by Sellers pursuant to this Agreement.

 

“Earn-Out” has the meaning ascribed to it in Section 1.3.

 

“Employee” means each employee, officer or consultant of Seller engaged
primarily in the conduct of the Business.

 

“Environmental Law” means a Legal Rule pertaining to land use (excluding Legal
Rules regarding zoning and building code restrictions), air, soil, surface
water, ground-water (including the protection, cleanup, removal, remediation or
damage thereof), public or employee health or safety or any other environmental
matter, including, without limitation, the following laws as the same have been
amended from time to time: (i) Clean Air Act (42 U.S.C. ‘ 7401, et seq.); (ii)
Clean Water Act (33 U.S.C. ‘ 1251, et seq.); (iii) Resource Conservation and
Recovery Act (42 U.S. C. ‘ 6901, et seq.); (iv) Comprehensive Environmental
Response, Compensation and Liability Act (42 U.S.C. ‘ 9601, et seq.); (v) Safe
Drinking Water Act (42 U.S.C. ‘ 300f, et seq.); (vi) Toxic Substances Control
Act (15 U.S.C. ‘ 2601, et seq.); (vii) Rivers and Harbors Act (33 U.S.C. ‘ 401,
et seq.); (viii) Occupational Safety and Health Act (29 U.S.C. ‘ 651, et seq.);
together with all other Legal Rules relating to emissions, discharges, releases
or threatened releases of any Hazardous Substance into ambient air, land,
surface water, groundwater, personal property or structures, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport, discharge or handling of any Hazardous Substance.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

 

“Financial Statements” means the financial statements delivered to Purchaser
pursuant to Section 2.5.

 

“GAAP” means generally accepted accounting principles, consistently applied
throughout the specified period and in the immediately prior comparable period.

 

“General Assignment” has the meaning ascribed to it in Section 1.4.

 

“General Release” has the meaning ascribed to it in Section 1.4.

 

13



--------------------------------------------------------------------------------

“Governmental or Regulatory Authority” means any court, tribunal, arbitrator,
authority, agency, commission, official or other instrumentality of the United
States, any foreign country or any domestic or foreign state, county, city or
other political subdivision.

 

“Hazardous Substance” means any matter that is labeled or regulated as a
pollutant, contaminant, hazardous or toxic substance, material, constituent or
waste or pollutant under any Environmental Health and Safety Law or by any
Governmental Entity and includes, without limitation, asbestos and
asbestos-containing materials and any material or substance that is: (i)
designated as a “hazardous substance” pursuant to section 307 of the Federal
Water Pollution Control Act, 33 U.S.C. section 1251, et seq. (33 U.S.C. ‘ 1317);
(ii) defined as a “hazardous waste” pursuant to section 1004 of the Federal
Solid Waste Disposal Act, 42 U.S.C. section 6901, et seq. (42 U.S.C. ‘ 6903);
(iii) defined as a “hazardous substance” pursuant to section 101 of the
Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C.
section 9601, et seq. (42 U.S.C. ‘ 9601); or (iv) so designated or defined under
any other applicable Legal Rule.

 

“Indebtedness” of any Person means all obligations of such Person (i) for
borrowed money, (ii) evidenced by notes, bonds, debentures or similar
instruments, (iii) for the deferred purchase price of goods or services (other
than trade payables or accruals incurred in the ordinary course of business),
(iv) under capital leases and (v) in the nature of guarantees of the obligations
described in clauses (i) through (iv) above of any other Person.

 

“Intangible Personal Property” has the meaning ascribed to it in Section
1.1(a)(iii).

 

“Intellectual Property” means all patents and patent rights, trademarks and
trademark rights, trade names and trade name rights, service marks and service
mark rights, service names and service name rights, brand names, inventions,
processes, formulae, copyrights and copyright rights, trade dress, business and
product names, logos, slogans, trade secrets, industrial models, processes,
designs, methodologies, computer programs (including all source codes) and
related documentation, technical information, manufacturing, engineering and
technical drawings, know-how and all pending applications for and registrations
of patents, trademarks, service marks and copyrights.

 

“Investment Assets” means all debentures, notes and other evidences of
Indebtedness, stocks, securities (including rights to purchase and securities
convertible into or exchangeable for other securities), interests in joint
ventures and general and limited partnerships, mortgage loans and other
investment or portfolio assets owned of record or beneficially by either Seller
(other than trade receivables generated in the ordinary course of business of
the Sellers).

 

“IRS” means the United States Internal Revenue Service.

 

“Knowledge of Seller”, “Seller’s Knowledge” or “Known to Seller” means the
knowledge of any member, officer, director, stockholder or employee of either
Seller after reasonable inquiry.

 

“Laws” means all laws, statutes, rules, regulations, ordinances and other
pronouncements having the effect of law of the United States, any foreign
country or any domestic or foreign state, county, city or other political
subdivision or of any Governmental or Regulatory Authority.

 

“Legal Rules” means the requirements of all laws, codes, statutes, ordinances,
orders, judgments, decrees, injunctions, rules, regulations, permits, licenses,
authorizations of all Governmental Entities with jurisdiction.

 

“Liabilities” means all Indebtedness, obligations and other liabilities of a
Person (whether absolute, accrued, contingent, fixed or otherwise, or whether
due or to become due).

 

“Licenses” means all licenses, permits, certificates of authority,
authorizations, approvals, registrations, franchises and similar consents
granted or issued by any Governmental or Regulatory Authority.

 

14



--------------------------------------------------------------------------------

“Liens” means any mortgage, pledge, assessment, security interest, lease, lien,
adverse claim, levy, charge or other encumbrance of any kind, or any conditional
sale Contract, title retention Contract or other Contract to give any of the
foregoing.

 

“Loss” means any and all damages, fines, fees, penalties, deficiencies, losses
and expenses (including without limitation interest, court costs, attorneys’
fees, accountants and other experts or other expenses of litigation or other
proceedings or of any claim, default or assessment).

 

“Material Adverse Effect” and “Material Adverse Change,” with respect to
Purchaser, on the one hand, or Seller, the Business or the Assets on the other
hand, means (i) any effect on, or change in, the business of Purchaser or
Seller, the Business or the Assets, as the case may be, that is or that a
reasonable person would believe will be materially adverse to the business,
operations, prospects, properties, assets or condition (financial or otherwise)
of Purchaser, or to Seller, the Business or the Assets, as the case may be; and,
in the case of Purchaser, its corporate parents, subsidiaries of corporate
parents and subsidiaries taken as a whole, or (ii) an event or circumstance that
has or would have a significant likelihood of a material adverse effect on the
ability of Purchaser, on the one hand, and Seller, on the other hand, as the
case may be, to perform their respective obligations under this Agreement and
the agreements contemplated hereby.

 

“Mobile Transactions” mean any offline mobile or wireless content transactions
entered into directly with wireless or mobile carrier third parties with respect
to the Business; provided however, that Mobile Transactions shall not include
any transactions using or employing the Internet or any online platform or
websites to access or download wireless or mobile content.

 

“Net Income” means net income of the Business determined in accordance with
generally accepted accounting principles, consistently applied, provided
however, that an effective tax rate of thirty five percent (35%) shall be used
to determine such Net Income.

 

“Offline Transactions” mean any offline television, radio, print or film
transactions entered into with respect to the Business; provided however, that
Offline Transactions shall not include Mobile Transactions.

 

“Operative Agreements” means, collectively, the General Assignment and the other
Assignment Instruments, the Assumption Agreement and the other Assumption
Instruments, the General Release, the Covenant Not to Compete, the Consulting
Agreement and the Assignment Agreements.

 

“Order” means any writ, judgment, decree, injunction or similar order of any
Governmental or Regulatory Authority (in each such case whether preliminary or
final).

 

“Other Assets and Properties” has the meaning ascribed to it in Section
1.1(a)(vii).

 

“Permitted Lien” means (i) any Lien for Taxes not yet due or delinquent or being
contested in good faith by appropriate proceedings for which adequate reserves
have been established in accordance with GAAP, (ii) any statutory Lien arising
in the ordinary course of business by operation of Law with respect to a
Liability that is not yet due or delinquent and (iii) any minor imperfection of
title or similar Lien which individually or in the aggregate with other such
Liens does not materially impair the value of the property subject to such Lien
or the use of such property in the conduct of the Business.

 

“Person” means any natural person, corporation, general partnership, limited
partnership, proprietorship, other business organization, trust, union,
association or Governmental or Regulatory Authority.

 

“Plan” means any bonus, incentive compensation, deferred compensation, pension,
profit sharing, retirement, stock purchase, stock option, stock ownership, stock
appreciation rights, phantom stock, leave of absence, layoff, vacation, day or
dependent care, legal services, cafeteria, life, health, accident, disability,
workmen’s compensation or other insurance, severance, separation or other
employee benefit plan, practice, policy or arrangement of any kind, whether
written or oral, including, but not limited to, any “employee benefit plan”
within the meaning of Section 3(3) of ERISA.

 

15



--------------------------------------------------------------------------------

“Purchaser” has the meaning ascribed to it in the forepart of this Agreement.

 

“Representatives” means officers, directors, employees, agents, counsel,
accountants, financial advisors, consultants and other representatives.

 

“Retained Liabilities” has the meaning ascribed to it in Section 1.2(b).

 

“Seller” has the meaning ascribed to it in the forepart of this Agreement.

 

“Tangible Personal Property” has the meaning ascribed to it in Section
1.1(a)(ii).

 

“Tax Returns” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

 

“Tax” and “Taxes” means any Governmental Entity income, gross receipts, license,
payroll, employment, excise, severance, stamp, occupation, premium, windfall
profits, environmental (including taxes under Code Section 59A), customs,
capital stock, franchise, profits, withholding, social security (or similar),
unemployment, disability, real property, personal property, sales, use,
transfer, registration, value added, alternative or add-on minimum, estimated or
other tax of any kind whatsoever, including any interest, penalty, or addition
thereto.

 

(b) Construction of Certain Terms and Phrases. Unless the context of this
Agreement otherwise requires, (i) words of any gender include each other gender;
(ii) words using the singular or plural number also include the plural or
singular number, respectively; (iii) the terms “hereof,” “herein,” “hereby” and
derivative or similar words refer to this entire Agreement; (iv) the terms
“Article” or “Section” refer to the specified Article or Section of this
Agreement; and (v) the phrases “ordinary course of business” and “ordinary
course of business consistent with past practice” refer to the business and
practice of Seller in connection with the Business. Whenever this Agreement
refers to a number of days, such number shall refer to calendar days unless
Business Days are specified. All accounting terms used herein and not expressly
defined herein shall have the meanings given to them under GAAP.

 

ARTICLE 8

MISCELLANEOUS

 

8.1 Notices. All notices, requests and other communications hereunder must be in
writing and will be deemed to have been duly given only if delivered personally
or by facsimile transmission or mailed (first class postage prepaid) to the
parties at the following addresses or facsimile numbers:

 

If to Purchaser, to:

 

eUniverse, Inc.

6060 Center Drive, 3rd Floor

Los Angeles, CA 90045

Attention: Christopher Lipp, Esq.

Telephone: (310) 215-1001

Telecopier: (310) 258-2757

 

If to Seller, to:

 

Supernation, LLC

219 Arizona Ave.

Santa Monica, CA 90401

Telecopier: (310) 392-9992

Attn: Joe Anderson, Esq.

 

16



--------------------------------------------------------------------------------

All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this Section, be deemed given upon
delivery, (ii) if delivered by facsimile transmission to the facsimile number as
provided in this Section, be deemed given upon receipt, and (iii) if delivered
by mail in the manner described above to the address as provided in this
Section, be deemed given upon receipt (in each case regardless of whether such
notice, request or other communication is received by any other Person to whom a
copy of such notice, request or other communication is to be delivered pursuant
to this Section). Any party from time to time may change its address, facsimile
number or other information for the purpose of notices to that party by giving
notice specifying such change to the other party hereto.

 

8.2 Representation by Counsel. Each party hereto represents and agrees with the
other, that it has been represented by independent counsel of its own choosing,
that it has had the full right and opportunity to consult with such counsel that
it availed itself of this right and opportunity, that such party or its
authorized officers have carefully read and fully understand this Agreement in
its entirety that each is fully aware of the contents thereof and its meaning,
intent and legal effect, and that such party or its authorized officer is
competent to execute this Agreement and has executed this Agreement free from
coercion, duress or undue influence.

 

8.3 Entire Agreement. This Agreement (including the Recitals, Schedules and
Exhibits hereto) and the other agreements and instruments, the execution and
delivery of which are provided for herein, constitutes the entire agreement and
understanding of the parties hereto with respect to the subject matter hereof,
and terminates and supersedes any and all prior agreements, arrangements and
understandings, both oral and written, among the parties hereto concerning the
subject matter hereof.

 

8.4 Expenses. Subject to Section 8.5 and except as otherwise expressly provided
herein, Purchaser and each Seller will pay its own respective costs and expenses
in connection with the negotiation, preparation, execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby,
including, but not limited to, attorneys’ fees, accountants’ fees and other
professional fees and expenses.

 

8.5 Attorneys’ Fees. If an arbitration or other legal proceeding is brought to
enforce or interpret the provisions of this Agreement or any other agreement or
instrument provided for herein or as to the rights or obligations of any party
to this Agreement or such other agreement or instrument, the prevailing party in
such action shall be entitled to recover as an element of such party’s costs of
suit, and not as damages, a reasonable attorneys’ fee to be fixed by the court
or the arbitrator. The prevailing party shall be the party who is entitled to
recover its costs of suit as ordered by the arbitrator, the court or by
applicable law or court rules. A party not entitled to recover its costs shall
not recover attorneys’ fees.

 

8.6 Public Announcements. At all times at or before the Closing, neither Seller
nor Purchaser will issue or make any reports, statements or releases to the
public or generally to the employees, customers, suppliers or other Persons to
whom Seller sells goods or provides services in connection with the Business or
with whom Seller otherwise has significant business relationships in connection
with the Business with respect to this Agreement or the transactions
contemplated hereby without the consent of the other, which consent shall not be
unreasonably withheld. If either party is unable to obtain the approval of its
public report, statement or release from the other party and such report,
statement or release is, in the opinion of legal counsel to such party, required
by Law in order to discharge such party’s disclosure obligations, then such
party may make or issue the legally required report, statement or release and
promptly furnish the other party with a copy thereof. Seller and Purchaser will
also obtain the other party’s prior approval of any press release to be issued
immediately following the Closing announcing the consummation of the
transactions contemplated by this Agreement.

 

8.7 Confidentiality. Each party hereto will hold, and will use its best efforts
to cause its Affiliates, and their respective Representatives to hold, in strict
confidence from any Person (other than any such Affiliate or Representative),
unless (i) compelled to disclose by judicial or administrative process
(including without limitation in connection with obtaining the necessary
approvals of this Agreement and the transactions contemplated hereby of
Governmental or Regulatory Authorities) or by other

 

17



--------------------------------------------------------------------------------

requirements of Law or (ii) disclosed in an Action or Proceeding brought by a
party hereto in pursuit of its rights or in the exercise of its remedies
hereunder, all documents and information concerning the other party or any of
its Affiliates furnished to it by the other party or such other party’s
Representatives in connection with this Agreement or the transactions
contemplated hereby, except to the extent that such documents or information can
be shown to have been (a) previously known by the party receiving such documents
or information, (b) in the public domain (either prior to or after the
furnishing of such documents or information hereunder) through no fault of such
receiving party or (c) later acquired by the receiving party from another source
if the receiving party is not aware that such source is under an obligation to
another party hereto to keep such documents and information confidential;
provided that following the Closing the foregoing restrictions will not apply to
Purchaser’s use of documents and information concerning the Business, the Assets
or the Assumed Liabilities furnished by Seller hereunder. In the event the
transactions contemplated hereby are not consummated, upon the request of the
other party, each party hereto will, and will cause its Affiliates and their
respective Representatives to, promptly redeliver or cause to be redelivered all
copies of documents and information furnished by the other party in connection
with this Agreement or the transactions contemplated hereby and destroy or cause
to be destroyed all notes, memoranda, summaries, analyses, compilations and
other writings related thereto or based thereon prepared by the party furnished
such documents and information or its Representatives.

 

8.8 Waiver and Amendment. No waiver, amendment, modification or change of any
provision of this Agreement shall be effective unless and until made in writing
and signed by Purchaser (by a duly authorized officer other than any former
employee or direct or indirect owner of Seller) and Seller. No waiver,
forbearance or failure by any party of its right to enforce any provision of
this Agreement shall constitute a waiver or estoppel of such party’s right to
enforce any other provision of this Agreement or a continuing waiver by such
party of compliance with any provision.

 

8.9 Successors and Assigns. This Agreement shall not be assigned or assignable
by Seller without the prior written consent of Purchaser or by Purchaser without
the prior written consent of Seller; provided however, that Purchaser may assign
its rights hereunder to any Affiliate. Subject to the preceding sentence, each
term and provision of this Agreement shall be binding upon and enforceable
against and inure to the benefit of any successors or assigns of Purchaser and
any successors or assigns of Seller. Nothing in this Agreement, expressed or
implied, is intended to confer on any Person other than the parties and their
respective successors and assigns any rights or remedies under or by reason of
this Agreement.

 

8.10 Dispute Resolution. Any dispute arising out of or relating to this
Agreement, or any Exhibit or Schedule hereto or any other agreement or
certificate delivered pursuant to this Agreement, the Operative Agreements,
including without limitation the Covenant Not to Compete or the transactions
contemplated hereby or thereby or the breach, termination or validity hereof or
thereof, including any dispute based in whole or in part on tort or other
non-contractual principles of law, shall be resolved in the following manner:

 

(a) Any party may give written notice to the other parties of any dispute which
has arisen. Any other party may give written notice within five (5) business
days of receipt of the first notice of any additional dispute(s), all to the end
that the parties may be reasonably aware of the matters in dispute.

 

(b) The parties to such dispute shall use all reasonable efforts to resolve the
dispute through direct discussions within thirty (30) days of the first written
notice that there is such a dispute.

 

(c) If no amicable settlement is reached as a result of the procedure in
subparagraph (B) hereof, the matter shall be fully and finally resolved by
arbitration conducted expeditiously by a single arbitrator in accordance with
the Rules for Non-Administered Arbitration of Business Disputes promulgated by
the CPR Institute for Dispute Resolution (formerly Center for Public Resources).
No arbitrator may serve who, during the three-year period immediately preceding
the date the arbitration notice is filed, has had a material personal or
financial relationship with any participant to the dispute or any Affiliate of
any such participant. The place of arbitration shall be (i) Los Angeles,
California or (ii) any other city mutually agreed upon by the parties. The
arbitration shall be governed by the United States Arbitration Act, 9 U.S.C.
1-16 and judgment upon the award of the arbitrator may be entered by any court
having jurisdiction thereof. The arbitrator is not empowered to award damages in
excess of

 

18



--------------------------------------------------------------------------------

compensatory damages, and each party hereto hereby waives any claim it may
otherwise have to money damages in excess of direct compensatory damages.

 

(d) The dispute resolution proceedings contemplated by this provision shall be
as confidential and private as permitted by law. To that end, the parties shall
not disclose the existence, content or results of any claims hereunder or
proceedings conducted in accordance with this provision, and materials submitted
in connection with such proceedings shall not be admissible in any other
proceeding; provided, however, that this confidentiality provision shall not
prevent a petition to vacate or enforce an arbitral award, and shall not bar
disclosures required by law. The parties agree that any decision or award
resulting from proceedings in accordance with this dispute resolution provision
shall have no preclusive effect in any other matter involving third parties.

 

8.11 Merger of Documents. This Agreement and all agreements and documents
contemplated hereby constitute one agreement and are interdependent upon each
other in all respects.

 

8.12 Incorporation of Schedules. All Exhibits and Schedules hereto are by this
reference incorporated herein and made a part hereof for all purposes as if
fully set forth herein.

 

8.13 Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement, and shall not be deemed to limit or affect any of the
provisions hereof.

 

8.14 Interpretation. The provisions of this Agreement are intended to be
interpreted and construed in a manner so as to make such provisions valid,
binding and enforceable. In the event that any provision of this Agreement is
determined to be partially or wholly invalid, illegal or unenforceable, then
such provision shall be deemed to be modified or restricted to the extent
necessary to make such provision valid, binding and enforceable, or, if such
provision cannot be modified or restricted in a manner so as to make such
provision valid, binding and enforceable, then such provision shall be deemed to
be excised from this Agreement and the validity, binding effect and
enforceability of the remaining provisions of this Agreement shall not be
affected or impaired in any manner. Nothing in this Agreement shall be
interpreted or construed as creating, expressly or by implication, a
partnership, joint venture, agency relationship or employment relationship
between the parties hereto or any of their respective officers, directors,
agents, employees or representatives.

 

8.15 Cooperation. Each party hereto shall cooperate with the other party and
shall take such further action and shall execute and deliver such further
documents as may be necessary or desirable in order to carry out the provisions
and purposes of this Agreement.

 

8.16 Governing Law. This Agreement shall be governed by and construed in
accordance with the Laws of the State of California applicable to a contract
executed and performed in such State, without giving effect to the conflicts of
laws principles thereof.

 

8.17 Counterparts. This Agreement may be executed in any number of counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same instrument.

 

[Remainder of page intentionally left blank]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officer of each party as of the date first above written.

 

PURCHASER:

eUNIVERSE, INC. By:  

/s/ Brett Brewer

Name:

 

Brett Brewer

Title:

 

President

SELLER:

SUPERNATION, LLC By:  

/s/ Matthew Hill

Its:

 

Chairman

 